DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng “An Electro-Tensile Bioreactor for 3-D Culturing of Cardiomyocytes” in view of Naruse (US 20070178584).
	With respect to claims 7 and 11, Feng discloses a tension measuring device for measuring a tension of a cell structure containing muscle cells.  The device includes a first gel adaptor holder that includes a first gel holding portion for fixing one end of a gel and a second gel adaptor holder that includes a second gel holding portion that fixes another end of the gel, such that the gel is disposed between the first and second gel adaptor holders.  Grips and grip seats are used to hold opposite ends of the gel.  This is shown in at least Fig. 6 and described in the “Actuation and Motion Transform Unit” and “Sample Chamber and CTE Fixation Unit” sections.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First holding portion)][AltContent: textbox (Second holding portion)][AltContent: textbox (Gel)][AltContent: arrow]
    PNG
    media_image1.png
    346
    355
    media_image1.png
    Greyscale

Feng, however, does not appear to show a fixing portion and/or a substrate for connecting the first and second gel adaptor holders to each other.
	Naruse discloses a tension measuring device for measuring a tension of a cell structure.  The device includes a first adaptor holder (Figure 5:31) that has a first holding portion for fixing one end of a membrane (Figure 5:23) and a second adaptor holder that has a second holding portion for fixing an opposite end of the membrane.  A fixing portion (Figure 5:36) in the form of a rail plate (i.e. substrate) is used to connect the first and second adaptor holders to each other.  At least one of the adaptor holders is configured to controllably slide along the rail plate in order to impart a stretching force to cells growing on the membrane.  This is described in at least paragraphs [0048]-[0055].
	Before the effective filing date of the claimed invention, it would have been obvious to fix the first and second gel adaptor holders to Feng to a fixing portion.  Naruse shows how a fixing portion may take the form of a rail plate that guides the prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143.

	With respect to claims 8 and 12, Feng and Naruse disclose the combination as described above.  Feng additionally shows in Figs. 1-7 that the gel adaptor holder are disposed within a culture medium tank (i.e. bioreactor). First and second “fitting portions”, including essentially any known connecting/holding/attaching means, are considered to be well known in the art.  The Feng system inherently requires at least one fitting portion to support the gel adaptor holders within the culture medium.

	With respect to claim 9, Feng and Naruse disclose the combination as described above.  Feng further shows in the Figures that the fixing portion is engaged with the connecting members and in communication with the first gel adaptor holder.

	With respect to claim 10, Feng and Naruse disclose the combination as described above.  Feng further teaches that a rod connect a tension detecting unit (i.e. load cell) and either the first or second gel adaptor holder to each other.  This is described in at least the “Tensile Measurement Unit” section.  It is common in the art to connect individual elements using an elongated portion that is configured to be inserted into a recess portion.  For example, Naruse shows that elongated portions (Figure 5:34) are inserted into recess portions (Figure 4:27) when assembling the gel adaptor holder.

[AltContent: textbox (Rod grasping portion)][AltContent: arrow]
    PNG
    media_image1.png
    346
    355
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-6 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a device for measuring a tension of a cell structure containing muscle cells comprising a first gel adaptor holder comprising a frame member having a cutaway, a pair of first grasping portions and a pair of claw portions, and a second gel adaptor holder comprising a connecting portion, wherein a gel is held between the first 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Li (US 20190390152), Takagi (US 20040235153), Chang (US 20130337554), Muthiah (US 20120219981) and Subramanian (US 20190093063) references disclose the state of the art regarding gel adaptor holders configured to measure a tension of a cell structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799